Order entered January 10, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00925-CR

                               EUGENE CAMARILLO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F15-24066-Y

                                              ORDER
       The reporter’s record in this appeal was originally due November 22, 2016. By postcard

dated November 23, 2016, we notified court reporter Vearneas Faggett to file the reporter’s

record by December 22, 2016. To date, the reporter’s record has not been filed and we have had

no correspondence from Ms. Faggett.

       We ORDER court reporter Vearneas Faggett to file the reporter’s record in this appeal

within TEN DAYS of the date of this order. Should Ms. Faggett fail to do so, the Court will

utilize its available remedies which include abating the appeal for a hearing in the trial court or

ordering that Ms. Faggett not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizzell,

Presiding Judge, Criminal District Court No. 7; to Vearneas Faggett, official court reporter of

Criminal District Court No. 7; and to all counsel.



                                                     /s/   ADA BROWN
                                                           JUSTICE